Citation Nr: 1434868	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-31 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for coronary artery disease (CAD) for the period prior to May 30, 2011, and higher than 30 percent for the period since.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an initial rating higher than 30 percent for bilateral hearing loss for the period prior to March 4, 2014, and higher than 70 percent for the period since.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1942 to October 1945. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri that implemented a July 2008 Board decision that granted entitlement to service connection, effective in September 2004.  The Veteran appealed his initial ratings.

In an August 2012 rating decision, the Agency of Original Jurisdiction (AOJ) increased the initial rating for CAD from 0 to 30 percent, effective in May 2011.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In October 2012, the Board remanded the case to the AOJ for additional development.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issue of entitlement to an initial rating higher than 30 percent for bilateral hearing loss for the period prior to March 4, 2014, and higher than 70 percent for the period since, is discussed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The AOJ completed the additional development directed in the October 2012 Board remand.

2.  The July 2008 Board decision allowed service connection for CAD and hypertension on the basis of aggravation by the service-connected PTSD.

3.  The evidence of record shows the aggravation baseline for CAD as 30-percent, and 10-percent for hypertension.

4.  Less the aggravation baseline, for the period prior to March 30, 2011, the CAD manifested with an estimated Mets level of 4 to 6, and left ventricle ejection fraction of 55 to 60 percent.  As of March 30, 2011, it manifested with an estimated Mets level of greater than 3 but less than 6, and an ejection fraction of 55 to 60 percent.

5.  The Veteran's hypertension is manifested by the need for continuous medication throughout the rating period on appeal.  Diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more has not manifested.


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable rating for CAD for the period prior to March 30, 2011, and higher than 30 percent for the period since, are not met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.310(b), 4.1, 4.10, 4.31, 4.104, Diagnostic Code (DC) 7005 (2013).

2.  The requirements for an initial compensable rating for hypertension are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 3.310, 4.1, 4.10, 4.31, 4.104, DC 7101.

3.  The requirements for a TDIU are met.  38 U.S.C.A. §§ 1155,; 38 C.F.R. §§ 3.159, 3.310, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c) (2013).  His VA and private treatment records are in the claims file; and, the Board remanded for inclusion of more recent records and current examinations.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no additional assistance that would be reasonably likely to assist the Veteran in substantiating his claims.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, for initial ratings of disabilities, the Veteran is entitled to a staged rating for any part of the rating period where either disability manifested with greater severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Baseline for Aggravation

Historically, a July 2008 Board decision allowed entitlement to service connection for CAD and hypertension due to aggravation by the service-connected PTSD.  The AOJ implemented the Board decision in an August 2008 rating decision that assigned initial noncompensable ratings for both disabilities, effective in September 2004.  Although not articulated in detail, the June 2009 Statement of the Case (SOC) noted the baseline for the Veteran's CAD was 30 percent.  In an August 2012 rating decision, the AOJ specifically articulated that fact.  See 38 C.F.R. § 3.310.  Hence, the AOJ determined any rating would be decreased by 30 percent.  In as much as the AOJ did not require the Veteran to prove a baseline, the Board discerns no prejudice by the August 2012 rating decision referencing the current version of 38 C.F.R. § 3.310.

Rating Criteria

CAD is rated under DC 7005.  These criteria provide for a 10-percent rating when the CAD results in a workload of greater than 7 METs, but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A 30-percent rating is warranted where the coronary disease results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a Veteran had more than one episode of congestive heart failure within the past year; or, where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005. 

Service connection has been in effect since September 2004.  The rating criteria for diseases of the heart were amended effective October 6, 2006.  However, the relevant provisions in DC 7005 remained unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Analysis

Private records dated in April 2003 note the Veteran's complaints of pain of angina.  The examiner noted the Veteran had a negative history for heart problems, a negative family history, and a stress test two years earlier had been normal.  A catherization revealed significant CAD.  The Veteran underwent cardiac bypass surgery later that month.

VA and private treatment records reflect that, prior to 2011, no Mets level was established, either via an exercise test or interview.  A March 2005 VA examination report reflects the Veteran reported he had seen his private cardiologist one week earlier and was told nothing was wrong.  He reported his medication was Metoprolol and Zocor, and he denied use of nitroglycerine, and his private physician did not deem exercise testing as necessary.  The Veteran denied having shortness of breath but did report chronic fatigue.  The examiner noted an April 2001 chest X-ray that showed normal heart size.  This examination was conducted primarily at the request of the AOJ to obtain a nexus opinion on whether the Veteran's heart disorder was causally related to any existing disabilities, for which the examiner opined in the negative.  At the time, service connection was not in effect for PTSD.

In late-March 2005, after the Compensation and Pension examination, an echocardiogram was conducted.  The report notes the procedure revealed a left ventricle ejection fraction of 55 to 60 percent.  A March 2005 addendum entry notes the echo was consistent with diastolic dysfunction; mild mitral regurgitation; mild tricuspid regurgitation; and, mild pulmonary hypertension.

The March 2005 echo revealed symptoms that warranted a 30-percent rating; specifically, mild left ventricular hypertrophy.  See 38 C.F.R. § 4.104, DC 7005.  Hence, there was objective evidence to support the 30-percent baseline established by the AOJ.

In the Notice of Disagreement with the August 2008 rating decision, the Veteran's attorney argued the initial rating was not determined in accordance with the medical evidence, and he also asserted there had been an inadequate examination.  The Board acknowledges the arguments, but notes as the Veteran's appeal was processed; the AOJ based its decisions on the medical evidence of record.  As noted above, the March 2005 examination was not conducted for purposes of rating the CAD but to determine whether service connection was shown.  Nonetheless, as also discussed earlier, the medical evidence of record in the outpatient records showed the Veteran's CAD to more nearly approximate a noncompensable rating after deduction of the aggravation of the baseline.

The March 2011 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran denied any history of heart attack, angina, or syncope.  The examiner did note a history of chronic congestive heart failure, and that continuous medication was required.  Also noted was a history of atrial fibrillation with no history of ablation or other invasive procedure.  The examiner noted a May 2010 echo that showed normal heart and left ventricle size; mild ventricular hypertrophy; ejection fraction of 55 to 60 percent; left ventricular dysfunction; severe left atrium dilation, and moderate on the right.  The examiner summarized the Veteran's history as an acute onset of chest pain in 2002, and he had been doing "pretty good" since the bypass surgery, as he had not had chest pain or required nitroglycerine.  Thus, his condition was stable.

Physical examination revealed no evidence of congestive heart failure or pulmonary hypertension.  The evidence exhibited no evidence of distress.  Based on the Veteran's overweight, his description of his activities and lack of conditioning, his other conditions, and the echo, the examiner estimated the Veteran's Mets as 4 to 6.

The examiner opined the Veteran's CAD was aggravated approximately 30 to 50 percent by his PTSD.  The examiner opined the Veteran's CAD was well managed with his current treatment.  As to the degree the CAD caused a decrease in the Veteran's stamina, the examiner noted it was difficult to determine due to the Veteran's age and other conditions; but he placed it also at 30 to 50 percent.

In a May 2012 addendum, the examiner explained the basis for the finding of congestive heart failure.  He noted that the Veteran's VA physician had diagnosed congestive heart failure in 2010.  At the time, the Veteran was experiencing increasing fluid retention, and had typical symptoms of congestive heart failure, such as orthopnea and dyspnea on exertion.  The examiner noted further that the Veteran had been treated for congestive heart failure since 2010 with good results; and, that explained why the March 2011 examination revealed no evidence of congestive heart failure, despite the Veteran's history.  The Veteran's congestive heart failure had been mild enough that, with treatment, there may not have been ongoing physical findings, or even persistent additional symptoms, as long as he followed his treatment.

The Board remanded in October 2012, in part, because the examiner referenced VA treatment records dated in 2010 that were not in the claims file.  The Board's review of the electronic records added to the Virtual file while the case was on remand did not reveal the entry the examiner noted in the May 2012 addendum.  Nonetheless, the examiner was explicit in the May 2012 addendum as to what the Veteran's symptoms were.

The effective date of an initial award of disability compensation is the date VA received the claim, or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400.  On the basis of  the March 2011 examination report and the May 2012, an August 2012 rating decision awarded an increased rating from 0 to 30 percent, based on a 60-percent rating less the 30-percent aggravation base, effective the date of the March 2011 examination, March 30th.  As noted by the examiner, there was no objective evidence of congestive heart failure prior to an unspecified date in 2010.

The evidence shows the Veteran's CAD more nearly approximated a 60-percent rating.  38 C.F.R. §§ 4.1, 4.10, 4.104, DC 7005.  Less the 30-percent reduction by the aggravation baseline, this results in a 30-percent rating.  The Board notes the examiner's reference to the Veteran's history of chronic congestive heart failure.  The rating criteria do provide for a 100-percent rating where there is chronic congestive heart failure.  Nonetheless, the Board finds the preponderance of the evidence is against a finding the Veteran's CAD more nearly approximated a 100-percent rating.

Although the 100-percent criteria are in the disjunctive, the medical evidence of record shows the Veteran has not met any of the criteria for that rating: the March 2011 examination report noted his Mets level was 4 to 6, and his ejection fraction was 50 to 60 percent, both of which are higher than the 3Mets and less than 30 percent required for the 100-percent criteria.  Further, the examiner noted that, prior to 2010; there had been a history of congestive heart failure, not a diagnosis.  This is confirmed by the March 2014 examination.

The March 2014 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examination report notes the Veteran's need for continuous medication, the absence of a heart attack, and the absence of congestive heart failure.  

Physical examination revealed normal heart sounds, clear lungs, and no peripheral edema.  The examiner noted a March 2014 echo showed cardiac dilatation, abnormal wall motion and thickness, and an ejection fraction of 55 to 60 percent.  The examiner noted that, based on the lowest activity level the Veteran reported fatigue, his estimated Mets level was greater than 3 but less than 6 (>3-5).  The examiner noted the estimated Mets level was consistent with activities such as light yard work (weeding), mowing with a power mower, and brisk walking.  As concerned the Veteran's specific activity, the examiner noted the estimated Mets level was consistent with the Veteran's report of walking in the back yard, driving a truck to the field, hunting off of the tailgate of his truck, and the echo results.

The March 2014 examination report shows the Veteran's CAD continued to more nearly approximate a 30-percent rating, 60 percent less the 30 percent aggravation base.  38 C.F.R. § 4.104, DC 7005.  A higher rating was not met or approximated, as the examiner noted the absence of congestive heart failure, and the estimated Mets level was higher than 3.  Id.

In light of all of the above, the Board finds, less the 30-percent aggravation baseline, the Veteran's CAD more nearly approximated a noncompensable rating prior to March 30, 2011, and a 30-percent rating, as of March 2011.  38 C.F.R. §§ 3.310, 4.1, 4.1, 4.104, DC 7005.

Hypertension

The applicable rating criteria provide the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101.  A 60-percent rating is warranted for diastolic pressure predominantly 130 or more and a 40-percent disability rating for diastolic pressure predominantly 120 or more.  A 20-percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10- percent disability rating is warranted for diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.

Analysis

As noted, the effective date for entitlement to service connection for PTSD is September 2004.  VA and private medical records show the Veteran to have been under treatment for hypertension for several years as of 2004.  There was one instance in December 2004 where his reading was 171/83.  On the whole, however, his medical records show his systolic readings have been in the 150s, and the diastolic readings have been in the mid- to high 70s to low 80s.  Hence, the August 2008 rating decision reflects the AOJ determined the Veteran's hypertension manifested at a noncompensable rate at the time of the grant of service connection for PTSD.  An April 2012 deferred rating decision notes the Veteran's history of the requirement of continuous medication for control of the hypertension established the aggravations baseline at 10 percent.

The March 2005 VA examination report reflects the Veteran reported he took Metoprolol and Lisinopril for his hypertension.  The examiner noted the blood pressure readings were 154/80, 151/77, and 121/74.

A December 2008 entry notes blood pressure of 138/76.  At the March 2011 examination, the Veteran's blood pressure was 126/77, 148/90, and 126/77.  At the March 2014 examination, the blood pressure reading was 150/92.

The medical evidence of record shows the Veteran's diastolic pressure has manifested predominantly at less than 100, and systolic pressure predominantly less than 200; and, with the need for continuous medication.  Thus, after deduction of the 10-percent aggravation base, the Veteran's hypertension as more nearly approximated the assigned noncompensable rating.  38 C.F.R. §§ 3.310, 4.1, 4.10, 4.31, 4.104, DC 7101.

TDIU

In order to establish entitlement to a TDIU, there must be service connected impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the Veteran's service connected-disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

Analysis

A May 2014 rating decision reflects the Veteran's total combined rating as of September 2004 was 70 percent.  Hence, he is eligible for consideration under the schedular criteria.  38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD, currently evaluated as 50-percent disabling; CAD, currently evaluated as 30-percent disabling; tinnitus, currently evaluated as 10-percent disabling; and, bilateral hearing loss, which was rated at 30 percent in September 2004, and currently rated at 70 percent as of March 2014.

On the September 2012 VA Form 21-8940, the Veteran noted he has a high school education, and he last worked full time in 1990 as a farmer after he had retired from his prior full-time work.  The form reflects his highest monthly earning was 400.00.  The March 2005 PTSD examination report reflects the Veteran reported he still raised horses, but his children have restricted his activities on the farm.  For example, they no longer allowed him to operate a tractor.

The PTSD examination reports note the Veteran's difficulty with concentration and his long-term irritability and depressive features.  The heart examination reports note the occupational impact of the disability is reduced stamina; and, the March 2014 audio examination report notes the main occupational impact is the Veteran's inability to understand people in just about any situation.

VA regulations provide age is not a factor in determining whether a veteran is capable of obtaining and maintaining substantially gainful employment.  The Board finds the preponderance of the evidence shows the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  38 C.F.R. §§ 3.343, 4.16.


ORDER

Entitlement to an initial compensable rating for CAD for the period prior to May 30, 2011, and higher than 30 percent for the period since, is denied.

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to a TDIU is granted.


REMAND

A March 2014 rating decision awarded an increased rating for bilateral hearing loss from 30 to 70 percent, effective March 4, 2014.  The decision also determined that a prior award of a 50 percent rating, effective in June 2013, was clear and unmistakable error.  The Veteran, through his attorney, appealed the March 2014 rating decision.  The Board finds no indication that an SOC has been issued.  Hence, the issue must be remanded for an SOC, as the appeal process has started.  In such cases, the appellate process has commenced and the appellant is entitled to a SOC on the issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC with regard to entitlement to a rating higher than 30 percent for bilateral hearing loss for the period prior to March 4, 2014, and higher than 70 percent since.  This issue should not be returned to the Board unless the Veteran file a timely substantive appeal in response to the SOC.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


